Title: From Thomas Jefferson to James Madison, with Enclosure, 2 August 1787
From: Jefferson, Thomas,Madison, James
To: Madison, James,Jefferson, Thomas




Dear Sir
Paris Aug. 2. 1787.

My last was of June 20. Your’s received since that date are May 15. and June 6. In mine I acknoleged the receipt of the Paccan nuts which came sealed up. I have reason to believe those in the box are arrived at Lorient. By the Mary Capt. Howland lately sailed from Havre to N. York I shipped three boxes of books one marked I.M. for yourself, one marked B.F. for Doctr. Franklin, and one marked W.H. for William Hay in Richmond. I have taken the liberty of addressing them all to you as you will see by the inclosed bill of lading, in hopes you would be so good as to forward the other two. You will have opportunities of calling on the gentlemen for the freight &c. In yours you will find the books noted in the account inclosed herewith. You have now Mably’s works complete except that on Poland, which I have never been able to get, but shall not cease to search for. Some other volumes to compleat your collection of Chronologies. The 4th. vol. of D’Albon was lost by the bookbinder, and I have not yet been able to get one to replace it. I shall continue to try. The Memoires sur les droits et impositions en Europe (cited by Smith) was a scarce and excessively dear book. They are now reprinting it.  I think it will be in three or four quartos of from 9. to 12 a volume. When it is finished I shall take a copy for you. Amelot’s travels into China I can learn nothing of. I put among the books sent you, two somewhat voluminous, and the object of which will need explanation; these are the Tableau de Paris and L’espion Anglois. The former is truly a picture of private manners in Paris, but presented on the dark side and a little darkened moreover. But there is so much truth in it’s ground work that it will be well worth your reading. You will then know Paris (and probably the other large cities of Europe) as well as if you had been here years. L’Espion Anglois is no Caricature. It will give you a just idea of the wheels by which the machine of government is worked here. There are in it also many interesting details of the last war, which in general may be relied on. It may be considered as the small history of great events. I am in hopes when you shall have read them you will not think I have mis-spent your money for them. My method for making out this assortment was to revise the list of my own purchases since the invoice of 1785. and to select such as I had found worth your having. Besides this I have casually met with and purchased some few curious and cheap things. I have made out the Dr. side of the account, taking for my ground work yours of March 18. 1786. correcting two errors of computation in that which were to your prejudice. The account of the Mr. Fitzhughs stood thus. 1785. Sep. 1. cash 600.₶ Nov. 10. paid their bill of exchange in favor of Limozin 480.₶ making 1080.₶ The money they paid you was worth 1050.₶ according to our mode of settling at 18.₶ for 20/ Virginia money. The difference of 30.₶ will never be worth notice unless you were to meet with them by chance, and hardly then. I must trouble you on behalf of a Mr. Thos. Burke at Loughburke near Loughrea in Ireland, whose brother James Burke is supposed to have died in 1785. on his passage from Jamaica, or St. Eustatius to New York. His property on board the vessel is understood to have come to the hands of Alderman Groom at New York. The inclosed copy of a letter to him will more fully explain it. A particular friend of mine here applies to me for information, which I must ask the favor of you to procure and forward to me.
Writing news to others, much pressed in time, and making this letter one of private business, I did not intend to have said any thing to you on political subjects. But I must press one subject. Mr. Adams informs me he has borrowed money in Holland, which if confirmed by Congress will enable them to pay not only the  interest due here to the foreign officers but the principal. Let me beseech you to reflect on the expediency of transferring this debt to Holland. All our other debts in Europe do not injure our reputation so much as this. These gentlemen have connections both in and out of office, and these again their connections, so that our default on this article is further known, more blamed, and excites worse dispositions against us than you can conceive. If you think as I do, pray try to procure an order for paying off their capital. Mr. Adams adds that if any certain tax is provided for the paiment of interest, Congress may borrow enough in Holland to pay off their whole debts in France both public and private, to the crown, to the farmers and to Beaumarchais. Surely it will be better to transfer these debts to Holland. So critical is the state of that country that I imagine the monied men of it would be glad to place their money in foreign countries, and that Mr. Adams could borrow there for us without a certain tax for the interest, and saving our faith too by previous explanations on that subject. This country is really supposed on the eve of a bankruptcy. Such a spirit has risen within a few weeks as could not have been believed. They see the great deficit in their revenues, and the hopes of oeconomy lessen daily. The parliament refuse to register any act for a new tax, and require an assembly of the states. The object of this assembly is evidently to give law to the king, to fix a constitution, to limit expences. These views are said to gain upon the nation. The king’s passion for drink is divesting him of all respect. The queen is detested and an explosion of some sort is not impossible. The ministry is alarmed, and the surest reliance at this moment for the public peace is on their two hundred thousand men. I cannot write these things in a public dispatch because they would get into a newspaper and come back here. A final decision of some sort should be made in Beaumarchais’ affairs. I am with sentiments of the most perfect esteem Dear Sir Your friend & servt,

Th: Jefferson

P.S. The watch and pedometer not done. In the box of books are some for the colleges of Philadelphia and Williamsburg and two vols. of the Encyclopedie for Congress, presented by the author of that part.




Enclosure

James Madison esq. to Th: Jefferson Dr.

  
  
  
  To 58£-6s-8 Virga. currency received from the Fitzhughs
  1050₶
  0
  0


  1785
  Nov.
  4.
  To repaid Mr. Short for a Spy-glass bought in England
  50
  
  


  
  Nov.
  21.
  To Limozin at Havre transportation of 2. trunks of books Sep. 1785.
  34
  8
  9


  1786.
  Aug.
  2.
  To paid for an Umbrella cane
  30
  
  


  
  
  
  a copying press & apparatus, paper & ink
  144
  
  


  
  Oct.
  13.
  a chemical box
  69
  
  


  1787.
  July
  4.
  To paid Cabaret for binding books
  46
  14
  


  
  
  
  To paid for books, to wit.
  
  
  


  
  
  
  
  ₶
  s
  d
  
  
  


  
  
  
  Guerre de 1775 83. 4to.
  10
  0
  0
  
  
  


  
  
  
  Voyage en Suisse par Mayer. 2. v. 8vo.
  7
  4
  
  
  
  


  
  
  
  Ordonnance de marine 8vo.
  4
  4
  
  
  
  


  
  
  
  Voiage aux Alpes par Saussure. 4. v. 8vo.
  18
  
  
  
  
  


  
  
  
  Experiences d’Ingenhousz. 8vo.
  4
  10
  
  
  
  


  
  
  
  Chymie de Fourcroy. 4. v. 8vo.
  24
  0
  
  
  
  


  
  
  
  Peines infamantes par La Cretelle. 8vo.
  3
  12
  
  
  
  


  
  
  
  Savary sur l’Egypte 3. v. 8vo.
  15
  0
  
  
  
  


  
  
  
  Voiages de Volney. 2. v. 8vo.
  10
  4
  
  
  
  


  
  
  
  la France et les etats Unis par Warville. 8vo.
  4
  10
  
  
  
  


  
  
  
  Loix criminelles par Warville 2. v. 8vo.
  7
  4
  
  
  
  


  
  
  
  Vie de Turgot par Condorcet. 8vo.
  4
  10
  
  
  
  


  
  
  
  L’Espion Anglois. 10. v. 12mo.
  25
  0
  
  
  
  


  
  
  
  Annales Romaines par Macquer 12mo.
  5
  
  
  
  
  


  
  
  
  
  142—
  18
  
  1424
  2
  9



  
  
  
  
  ₶ 
  s
  
  ₶  
  s
  d


  
  
  
  Brought forward
  142—
  18
  
  1424
  2
  9


  
  
  
  Troubles de l’Amerique par Soulés. 4. v. 8vo.
  16
  0
  
  
  
  


  
  
  
  Bibliotheque physico-oeconomique (1786) 2. v. 12mo.
  5
  4
  
  
  
  


  
  
  
  Mably. Principes de legislation. 12mo. de la Grece. 12mo.
  3
  
  
  
  
  


  
  
  
  De Juvigny sur la decadence des lettres. 8vo.
  6
  
  
  
  
  


  
  
  
  Abregé chronologique d’Angleterre de Salmon. 2. v. 8vo.
  12
  
  
  
  
  


  
  
  
  Abregé chronol. de l’histoire ecclesiastique
  18
  
  
  
  
  


  
  
  
  Abregé chronol. de l’Allemagne par Pfeffel. 2. v. 12mo.
  12
  
  
  
  
  


  
  
  
  Histoire ancienne de Milot.
  
  
  
  
  
  


  
  
  
  4. v. 12 mo.
  12
  
  
  
  
  


  
  
  
  
    
      Moderne
      5. v. 12 mo.
    
  
  
  15
  
  
  
  
  


  
  
  
  
    
      de France
      3. v. 12mo.
    
  
  
  7—
  10
  
  
  
  


  
  
  
  De Thou. 11. v. 4to.
  55
  
  
  
  
  


  
  
  
  Bibliotheque Physico-oeconomique. (1787.) 2. v. 12mo.
  5
  4
  
  
  
  


  
  
  
  Pieces interessantes. 4. v. 12mo.
  12
  
  
  
  
  


  
  
  
  Tableau de Paris 4. v. 12mo.
  13
  
  
  
  
  


  
  
  
  Demarcation entre l’Espagne et le Portugal en Amerique.
  
  
  
  
  
  


  
  
  
  Histoire de Kentuckey. 8vo.
  4
  5
  
  
  
  


  
  
  
  Smith’s history of New York. 8vo.
  6
  
  
  
  
  


  
  
  
  Voiages de Chastellux. 2. v. 8vo.
  11
  
  
  
  
  


  
  
  
  Memoires de Brandenburgh. 8vo.
  6
  
  
  
  
  


  
  
  
  Examen de Chastellux par Warville. 8vo.
  2
  8
  
  
  
  


  
  
  
  Hennepin. 12mo.
  2
  
  
  
  
  


  
  
  
  Vie de Voltaire par l’Abbé Duvernet. 8vo.
  7
  5
  
  
  
  


  
  
  
  
  375—
  14
  
  1424
  2
  9



  
  
  
  
  ₶ 
  s
  
  ₶  
  s
  d


  
  
  
  Brought forward
  375—
  14
  
  1424
  2
  9


  
  
  
  Histoire de la Nouvelle France par Lescarbot 8vo.
  2
  10
  
  
  
  


  
  
  
  Gibson’s Saxon chronicle. 4to. 6/ sterl.
  7
  4
  
  
  
  


  
  
  
   Avantages et desavantages de la decouverte de l’Amerique
  1
  4
  
  
  
  


  
  
  
  Encyclopedie. 16th. 18th. 19th. 20th. 22d. livraisons
  
  
  
  
  
  


  
  
  
  
    
      
        @ 24.₶ each.
        120   
      
    
  
  
  
  
  
  
  


  
  
  
  15th. 23₶ 10
  
  
  
  
  
  


  
  
  
  
    
      17th & 21st. 36₶ 10 each
      96—10
    
  
  
  216
  10
  
  
  
  


  
  
  
  *5th. Oiseaux to 1. part 2.
  7
  0
  
  610
  2
  


  1787.
  Aug.
  4.
  To paid Limozin carriage of books to Havre (exclus. of Dr. F’s & Hay’s)
  
  
  
  27
  14
  9


  
  
  
  
  
  
  
  2061
  19
  6


  
  
  
  Graecorum respublicae Ubbonis Emmii (qu. if sent?) 9₶
  
  
  
  
  
  


  
  
  
  *when your duplicate vol. shall be returned they will give you credit for it.
  
  
  
  
  
  


  
  
  
  Cr.
  
  
  
  
  
  


  
  
  
  By error in computing the value of 10 Guineas in former account (20s: 18₶:: 28s: 25₶-4s)
  
  
  
  18₶
  
  


  
  
  
  By do. 25£ = 441₶—8 remitted to Mrs. Carr (25£ = 450₶)
  
  
  
  8—
  12
  


  N.B.
  
  
  Having been very desirous of collecting the original Spanish writers on American history, I commissioned Mr. Carmichael to purchase some for me. They came very dear, and moreover he was obliged to take duplicates in two instances. I have packed one copy of these in Mr. Madison’s box, and will beg the favor of him to sell them for me if he can. I state below the exact prices they cost me in Spain, adding nothing for transportation to France, which was high.



  
  
  
  
    
      La Florida de Garcilasso de la Vega. fol.
      }
    
    
      Historia General de la Florida por De Cadenasz Caro. fol.
    
  
  
  200. reals = 10. Dollars


  
  
  
  Herrera Historia General 4. v. fol.
  500. reals = 25. Dollars


  
  
  
  
  Th: Jefferson


  
  
  
  
  Aug. 3. 1787.



 



